773 N.W.2d 719 (2009)
Jimmy Lee GRAY, Jr., Plaintiff-Appellant, and
Jimmylee Gray, Sr., Plaintiff,
v.
DETROIT MUNICIPAL PARKING DEPARTMENT and Administrative Hearing Officers, Defendants-Appellees.
Docket No. 138980. COA No. 274356.
Supreme Court of Michigan.
October 26, 2009.

Order
On order of the Court, the application for leave to apppel the February 26, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.